AFTER REMAND FROM ALABAMA SUPREME COURT
McMILLAN, Judge.
The Supreme Court granted a writ of certiorari in order to have the procedural posture of this case clarified; specifically, to determine whether it is an appeal from a judgment of conviction or an appeal from the denial of a writ of error coram nobis. The appellant states that while his appeal from judgment of conviction was pending with this court, leave was obtained for a stay pending the filing and hearing of a petition for writ of error coram nobis before the trial court. The petition for writ of error coram nobis was filed because it was revealed in another case, while the appellant’s direct appeal was pending, that a chief State’s witness had perjured himself and perjury charges were brought against the witness. The appellant’s petition for writ of error coram nobis was denied by the trial court and an appeal was taken from that ruling. The appellant states that a request for consolidation of both appeals was granted by this court. Retired Circuit Judge Clark authored the opinion for this court addressing both the issues raised by the appellant in his appeal from judgment of conviction and his appeal from the denial of his petition of writ of error coram nobis. Clark v. State, 551 So.2d 1081 (Ala.Cr.App.1986). The record on appeal contains the transcript from the appellant’s trial, the record from his petition for writ of error coram nobis, and the record from the companion case in which the perjury was revealed and which was the subject of the petition for writ of error coram nobis. Thus, this case addressed both the appellant’s appeal from judgment of conviction and his appeal from the trial court’s denial of his petition for writ of error coram nobis.
QUESTION ANSWERED.
All Judges concur.